Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00322-CV

                                       IN RE David RODRIGUEZ

                                            Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 5, 2020

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator has been declared a vexatious litigant and is prohibited from filing as a pro se any

new litigation in a court of this State without first obtaining permission from the local

administrative judge. See TEX. CIV. PRAC. & REM. CODE §§ 11.102(a), 11.103(a). A petition for

writ of mandamus is a civil action to which the vexatious litigant statute applies. Cooper v.

McNulty, No. 05-15-00801-CV, 2016 WL 6093999, at *3 (Tex. App.—Dallas Oct. 19, 2016, no

pet.) (mem. op.); see also TEX. CIV. PRAC. & REM. CODE § 11.001(2) (defining “litigation” as “a

civil action commenced, maintained, or pending in any state or federal court.”). Any “person who

seeks mandamus relief commences a civil action in the appellate court.” Retzlaff v. GoAmerica

Commc’ns Corp., 356 S.W.3d 689, 700 (Tex. App.—El Paso 2011, no pet.).



1
  This proceeding arises out of Cause No. 2019-CI-16263, styled David Rodriguez v. H-E-B Butt, et al., pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.
                                                                                       04-20-00322-CV


       Relator filed this original proceeding without first obtaining the required permission. On

June 26, 2020, this court ordered relator to file a copy of an order from the local administrative

judge giving him permission to file this original proceeding. On July 1, 2020, the trial court denied

relator permission to file his original proceeding. After this court issued an order directing relator

to show cause why his petition for writ of mandamus should not be dismissed, relator responded

that the trial court’s order is interlocutory and not final because his case was not adjudicated on

the merits.

       After considering relator’s arguments, we dismiss this original proceeding. See TEX. CIV.

PRAC. & REM. CODE § 11.1035(b) (the court “shall dismiss the litigation unless the [vexatious

litigant subject to a prefiling order] . . . obtains an order from the appropriate local administrative

judge described by Section 11.102(a) permitting the filing of the litigation”); see also In re

Johnson, No. 03-13-00531-CV, 2013 WL 4822489, at *1 (Tex. App.—Austin Aug. 30, 2013, orig.

proceeding) (mem. op.) (dismissing petition for writ of mandamus when vexatious-litigant relator

made no showing that he had obtained order from local administrative judge permitting filing

thereof); TEX. R. APP. P. 42.3(a),(c), 43.2(f).

                                                   PER CURIAM




                                                  -2-